NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 23 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

NAORA BEN-DOV,                                   No. 17-56807

                Plaintiff-Appellant,             D.C. No. 8:17-cv-00122-DFM

 v.
                                                 MEMORANDUM*
SHOSHANA ZELDA SRAGOW, AKA
Stacy Suzanne Sragow; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
               Douglas F. McCormick, Magistrate Judge, Presiding**

                           Submitted August 15, 2018***

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Naora Ben-Dov appeals pro se from the district court’s summary judgment

in her diversity action alleging state law claims in connection with her late father’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
estate. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Lopez

v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000). We affirm.

      The district court properly granted summary judgment because Ben-Dov’s

action is time-barred under the applicable statute of limitations. See Cal. Civ. Proc.

Code § 338 (three-year statute of limitations); Fox v. Ethicon Endo-Surgery, Inc.,

110 P.3d 914, 917 (Cal. 2005) (claim accrues under the delayed discovery rule

when the plaintiff has reason to suspect an injury and some wrongful cause).

      The district court did not abuse its discretion in declining to deny or strike

defendants’ motion for summary judgment on the basis of their alleged failure to

meet and confer. See Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (setting

forth standard of review); see also Harman v. Apfel, 211 F.3d 1172, 1175 (9th Cir.

2000) (“[T]he decision of a trial court is reversed under the abuse of discretion

standard only when the appellate court is convinced firmly that the reviewed

decision lies beyond the pale of reasonable justification under the circumstances.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-56807